Lumpkin, J.
1. By the Civil Code (1910), § 2220, it is declared: “Persons who organize a company and transact business in its name, before the minimum capital stock has been subscribed for, are liable to creditors to make good the minimum capital stock with interest.”
2. Whether, in a suit based upon this section, a judgment against the corporation is conclusive of the existence of the debt by the corporation, and that the person in whose favor such judgment was rendered is a creditor of the corporation, or whether the judgment is only prima facie evidence, the finding in favor of the plaintiff, who had recovered a judgment against the corporation, was authorized by the evidence; and the overruling of the motion for a new trial was not error.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.